DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1) in view of Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279).
Regarding claim 1, Radulescu discloses a heat exchanger system (Fig. 2) comprising a heat exchanger device (21) and a flow conditioner device (grid 27),

the flow conditioner device (27) being positioned upstream of an entrance side of the first fluid channels (at inlet side 22), the flow conditioner comprising:
a honeycomb structure (a structure made up with openings 28 in the grid 27, see Fig. 4) for rectifying an incoming gas flow (from gas pipe 11), wherein the honeycomb structure is formed by a plurality of walls (walls of the openings 28), which border a plurality of channels (openings 28) that extend in a flow direction (the arrows in Fig. 2) from respective inlet apertures at a first surface (openings 28 at upstream face at 29), to respective outlet apertures at a second surface (openings 28 at downstream face at 18) of the honeycomb structure, the further channels having cross-sectional shapes that are constant along a length of the further channels along the flow direction so that the further channels form a regular two-dimensional array (a constant shape of rectangle along a length of the openings 28 to form the grid structure).
Radulescu fails to disclose the length of the further channels being at least four times a cross-sectional dimension of the further channels to remove swirling motion from an incoming flow of the first fluid; and
a mesh, formed by a plurality of wires, which extend along further directions transverse to the flow direction, and which are mutually spaced to define a plurality of openings;
wherein the mesh is attached directly to the honeycomb structure and abuts the second surface wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions.
Bagwell also discloses a honeycomb structure (layer 23, see Fig. 2) for rectifying an incoming gas flow (from outlet 14), wherein the honeycomb structure is formed by a plurality of walls (cell walls 25), which border a plurality of channels (open area 27) that extend in a flow direction (y-y direction in Fig. 2) from respective inlet apertures at a first surface (open area 27 at upstream face 28a), to respective outlet apertures at a second surface (open area 27 at downstream face 29c) of the honeycomb structure, the further channels having cross-sectional shapes that are constant along a length of the further channels along the flow direction so that the further channels form a regular two-dimensional array (a constant shape of hexagon in layer 23 along a depth of the open area 27 in layer 23 to form the honeycomb structure), the length of the further channels (depth of open area 27) being at least four times a cross-sectional dimension (longest transverse dimension 39) of the further channels to remove swirling motion from an incoming flow of the first fluid (see paragraph 0040, longest transverse dimension 39 
Bagwell further discloses a mesh (plate 34, in wire mesh form, paragraph 0009), formed by a plurality of wires (the wire mesh has wires), which extend along further directions transverse to the flow direction (the wires extend over the surface defined by directions 35 and 36 in Fig. 2), and which are mutually spaced to define a plurality of openings (holes 30);
wherein the mesh is attached directly to the honeycomb structure and abuts the second surface (the plate 34 is position against the downstream face 29c of layer 23, paragraph 0041 and Fig. 2).
Since the plate 34 in Bagwell is paired with plates 33 and honeycomb layers 21-23 to provide optimum flow uniformity (see Fig. 8 in Bagwell), the modification of Radulescu may replace the grid 27 with Bagwell’s plates 33, 34 and layers 21-23. Layer 23 and mesh plate 34 in Bagwell meets the claim limitations as shown above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the length of the further channels being at least four times a cross-sectional dimension of the further channels to remove swirling motion from an incoming flow of the first fluid; and a mesh, formed by a plurality of wires, which extend along further directions transverse to the flow direction, and which are mutually spaced to define a plurality of openings; wherein the mesh is attached directly to the honeycomb structure and abuts the second surface in Radulescu as taught by Bagwell in order to provide uniform air velocity over an air 
Hecht (Fig. 5) discloses wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions (see narrower flow openings 46 near the top end of the cross-section of grid 21 and its cross-sectional area varies from smaller openings 46 to larger openings along top to bottom direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions in Radulescu as taught by Hecht in order to reduce velocity spike to perform uniform velocity distribution over the cross-section (col. 4, lines 31-37 of Hecht).
Regarding claim 2, Radulescu as modified further discloses wherein the mesh (34 of Bagwell) extends directly across the outlet apertures (open area 27 at downstream face 29c) of the honeycomb structure (21-23), and is configured to generate turbulences with predetermined length scales in the first fluid flowing through the first heat exchanger channels downstream of the flow conditioner device (the plate 34 is placed downstream of the flow from layers 21-23, therefore the mesh wires of plate 34 generate a downstream turbulence flow to the Radulescu’s heat exchanger 21 in the y-y direction when the airflow reaches the mesh wires of plate 34).
Regarding claim 3, Radulescu as modified further discloses wherein the cross-sectional areas of the openings of the mesh are everywhere smaller than cross-
Regarding claim 4, Radulescu as modified further discloses wherein the cross-sectional areas of the openings vary monotonically as a function of position along a line transverse to the flow direction (the location with narrower flow openings varies over the plane of plate 34 and is provided based on the location of the velocity spike).
Regarding claim 5, Radulescu as modified further discloses wherein cross-sectional dimensions of the openings defined along the further directions are 10 millimeters or less (the diameter of holes 30 is in a range 0.1-0.5 inches, paragraph 0039 of Bagwell, which is 2.54mm 12.7mm and has a range less than 10mm as recited).
Regarding claim 7, Radulescu as modified (replaced grid 27 with Bagwell’s layered structure) fails to disclose wherein the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures.
Hecht (Fig. 5) further discloses wherein the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures (see square apertures 40 in Fig. 5).
Bagwell further discloses other patterns of the honeycomb layers 21-23 may be used (paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the walls in the honeycomb 
Regarding claim 10, Radulescu as modified fails to disclose wherein a cross-sectional void fraction of the mesh is in a range of 80% to 90%.
The cross-sectional void fraction of the mesh is a result effective variable which determines an open area of the plate and a pressure drop of the flow. Bagwell discloses the open area of the plate 34 is in a range of 5-35% (paragraph 0039 of Bagwell). Further, it is recognized that a more open area results a less pressure drop. Therefore one of ordinary skill in the art would perform routine experimentation of the cross-sectional void fraction, including the claimed ranges, to obtain optimum pressure loss value in certain applications that requires a low pressure loss flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a cross-sectional void fraction of the mesh is in a range of 80% to 90% in Bagwell through routine experimentation.
Regarding claims 18 and 19, Radulescu as modified in claim 7 further discloses wherein the outlet apertures are rectangular/square apertures (see the rejection of claim 7 for square shaped honeycomb layers 21-23 of Bagwell).
Regarding claim 22, Radulescu as modified further discloses wherein the flow conditioner device is mounted directly onto the entrance side of the first fluid channels .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Dalrymple (US PGPub No. 2009/0071561).
Regarding claim 8, Radulescu as modified fails to disclose wherein the openings in the mesh have shapes that are congruent to the outlet apertures in the honeycomb structure, and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure.
Dalrymple discloses wherein the openings in the mesh (plate 12, Fig. 2) have a hexagonal shape.
When Dalrymple is applied in modified Radulescu, the openings of plate 34 are modified into a hexagon shape, which are congruent to the outlet apertures in the honeycomb structure (21-23), and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure (the wires of modified plate 34 and the wall 26 in layers 21-23 are not parallel and has a non-zero angle, with respected to a cross-section view in Fig. 4 of Bagwell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the openings in the mesh have shapes that are congruent to the outlet apertures in the honeycomb structure, and .
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Molin (US Patent No. 5,253,517).
Regarding claims 11 and 20, Radulescu as modified fails to disclose wherein the wires of the mesh have diameters of less than 2 millimeters/ the diameters range from 500 micrometers to 1 millimeter.
The wire diameter of the mesh is also a result effective variable which also determines an open area of the plate and a pressure drop of the flow. Molin discloses the wire thickness of the grid 3 is 0.2mm (col. 4, lines 48-58). It is recognized that the mechanical strength of the mesh decreases but increases open area for smaller wire diameter mesh, while a lager wire diameter mesh decreases open area which increase pressure drop. Therefore one of ordinary skill in the art would perform routine experimentation of the wire diameter, including the claimed ranges, to obtain optimum pressure loss value and strength of the mesh in certain applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wires of the mesh have .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Opferkuch (US PGPub No. 2010/0218926) and Rilling (US Patent No. 6,112,590).
Regarding claim 14, Radulescu fails to disclose wherein the heat exchanger device is of a plate-type, comprising heat transfer plates forming the heat transfer walls, wherein each plate extends predominantly in a plane along the flow direction and a first transverse direction, and wherein the plates are mutually spaced along a second transverse direction to define the first and second heat exchanger channels in between the plates;
wherein wires in the mesh of the flow conditioner device are arranged to form a grid with rectangular openings, and wherein a portion of the wires is oriented along the second transverse direction.
Opferkuch discloses wherein the heat exchanger device (radiator 1 with flat tubes 101) is of a plate-type (the flat tubes 101 have flat walls B as plates, see Fig. 2), comprising the heat transfer plates (flat walls B) forming heat transfer walls (the wall performs heat exchange with air and coolant), wherein each plate extends predominantly in a plane along the flow direction and a first transverse direction (the walls extend in a direction of “air” and “coolant” see Fig. 4), and wherein the plates are mutually spaced along a second transverse direction (vertical direction of Fig. 4) to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger device is of a plate-type, comprising heat transfer plates forming heat transfer walls, wherein each plate extends predominantly in a plane along the flow direction and a first transverse direction, and wherein the plates are mutually spaced along a second transverse direction to define the first and second heat exchanger channels in between the plates in Radulescu as taught by Opferkuch in order to achieve high cooling capacity in a small installation space (paragraph 0003 of Opferkuch).
Rilling (Fig. 2) discloses wires in the mesh of the flow conditioner device (between openings 25) are arranged to form a grid with rectangular openings (the grating 21 has square openings 25 as shown in Fig. 2).
As a result of the modification, the resultant structure has the wires between openings 25 along the top to bottom direction in Fig. 1 of Bagwell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein wires in the mesh of the flow conditioner device are arranged to form a grid with rectangular openings, and wherein a portion of the wires is oriented along the second transverse direction in Radulescu as taught by Rilling, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Bagwell as modified in claim 14 further discloses wherein the rectangular openings are square openings (see the rejection of claim 14 for square shaped openings in plate 34).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Opferkuch (US PGPub No. 2010/0218926).
Regarding claim 21, Radulescu fails to disclose wherein a portion of the wires of the mesh is oriented perpendicular to surfaces of the heat transfer walls in the heat exchanger device, said portion of the wires being adapted to induce fine turbulences in the first fluid flowing through the first fluid channels during operation of the heat exchanger system.
Opferkuch discloses the surfaces of the heat transfer walls (flat walls B, Fig. 2) in the heat exchanger device are parallel to the air flow as indicated in Fig. 4. Therefore, when the heat exchanger of Opferkuch is provided in Radulescu, the flat walls B of the heat exchanger is perpendicular with a face of the mesh (on plate 34 of Bagwell). Therefore, the limitation “wherein a portion of the wires of the mesh is oriented perpendicular to surfaces of the heat transfer walls in the heat exchanger device” is met, and such wires in the plate 34 of Bagwell traverses the air in the flow so that induces fine turbulences (as a result of air disturbed by the wires) in the gas channel downstream the plate 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a portion of the wires of the .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to arguments of claim 1, the corresponding element of “honeycomb structure” in Bragwell has been changed to consider only the layer 23. The single layer 23 has channels or cells 27 in hexagonal shape, and they have constant hexagonal shape along its length (see Fig. 5). Further, paragraph 0040 of Bragwell appears to disclose each individual layers 21-23 has a range of cell depth and a longest cell transverse dimension (see Fig. 4) instead of a measurement in a stack of layers 21-23 (see Fig. 6). Such a range of depth and dimension includes the claimed ratio range of the two as noted in the comments regarding claim 9 in the previous office actions.
Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
For claim 23, Radulescu in view of Bagwell has the layer 23 as the “honeycomb structure” and layer 22 is adjacent to the inlet side of the layer 23. Therefore they fail to meet the limitation of claim 23.
For claim 24, although Radulescu in view of Bagwell and Hecht discloses wherein the mesh defines a stepped transition having a region with larger openings 40 and a region with smaller openings 46 (see Fig. 5 of Hecht and being incorporated in Bagwell’s plate 34 so that has openings with different cross-sectional area) and Opferkuch teaches plate heat exchangers, they fail to disclose “the stepped transition extending parallel with the first transverse direction to line up with a longest cross-sectional dimension of the first heat exchanger channels on the entrance side” required in claim 24. Currently, the combination is silent of the shape and orientation of the stepped transition, thus fails to meet that the stepped transition being line up with a longest cross-sectional dimension as required.
For claim 25, none of the cited references Radulescu, Bagwell, or Hecht discloses a curved conduit section upstream of the flow conditioner and the first region of the mesh with larger openings corresponds to inner bend of the curved conduit; and the second region of the mesh with smaller openings corresponds to outer bend of the curved conduit. The most relevant reference Machida (US Patent No. 5,393,587) discloses the larger openings are provided in radially inner region and the smaller openings are provided in radially outer region, but fails to disclose such a variation of openings are provided in a mesh.
For claim 26, none of the cited references Radulescu, Bagwell, or Hecht discloses reinforced walls extending diagonally between the peripheral walls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763